Citation Nr: 1014267	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for congenital talipes 
cavus deformity of the feet (bilateral foot disorder).

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to the bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from January to July 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board issued a decision in July 2008 also denying the 
claims, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  A private attorney represented 
him in his appeal to the Court.  In a November 2009 order, 
granting a joint motion, the Court vacated the Board's 
decision and remanded the claims to the Board for further 
development and readjudication in compliance with directives 
specified.  The American Legion is now again representing the 
Veteran, in lieu of the private attorney, as it did when the 
Board previously considered the claims.

Because, however, additional medical information is needed to 
address issues raised in the joint motion, the Board is 
remanding the claims to the RO via the Appeals Management 
Center (AMC).


REMAND

Pursuant to the joint motion, the Board finds that a medical 
opinion is needed to determine whether the Veteran's 
bilateral foot disorder - talipes cavus deformity, is a 
congenital defect versus disease.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation and, therefore, cannot 
be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  
The Court, however, has recognized that congenital diseases, 
though not defects, may be service connected.  See Winn v. 
Brown, 8 Vet. App. 510, 516 )(1996).  See also Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993).



A precedent opinion of VA's General Counsel held that a 
disease that is considered by medical authorities to be of 
familial (or hereditary) origin must, by its very nature, be 
found to have pre-existed a claimant's military service, but 
nonetheless could be service connected if manifestations of 
the disease in service constitute aggravation of the 
condition.  Moreover, while congenital or developmental 
defects, as opposed to diseases, could not be service 
connected because they are not diseases or injuries under the 
law, if superimposed injury or disease occurred, the 
resultant disability might be service connected.  See 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)).

This General Counsel opinion, therefore, states that service 
connection for a congenital disease can only be awarded on 
the basis of aggravation since the presumption of soundness 
can never apply to a congenital disease.  The presumption of 
soundness states that, upon entering service, an individual 
will be presumed sound, "except as to defects, infirmities, 
or disorders noted at [entry], or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before [service] and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. §§ 3.304, 
3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), 
however, the Court recently held that the presumption of 
soundness applies if a Veteran's congenital condition is not 
noted at entry into service.  In reaching this conclusion, 
the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004), wherein the Federal Circuit Court made 
clear that the only prerequisite for the application of the 
presumption of soundness is that the Veteran's entry 
examination be clear of any noted disease or disabilities.  
Quirin, 22 Vet. App. at 396.  It thus appears that service 
connection can be established for a congenital disease by 
finding that it was incurred in service.



In granting the joint motion and vacating the Board's prior 
decision, the Court admonishes the Board for not making or 
explaining this critical distinction of whether the Veteran's 
talipes cavus deformity is a congenital defect or disease, 
although the joint motion goes on to indicate that, 
significantly, VAOGCPREC 82-90 specifically refers to a cavus 
foot condition potentially similar to his as a disease.

A physical at the time of the Veteran's enlistment into the 
military in January 1955 made no reference to foot problems, 
either by way of complaint or objective finding.  During his 
relatively brief period of active duty, however, he was 
treated for bilateral foot and ankle pain due to a congenital 
talipes cavus deformity.  A report dated June 14, 1955, notes 
this condition EPTS [existed prior to service] and had not 
been aggravated by his service.  The Veteran explains that he 
had worn special shoes prior to service, which prevented 
these type complaints, but that the shoes issued upon 
entering the Air Force did not provide adequate support.  
As a result of this congential condition, he was released 
from active duty in July 1955, so only after about 6 months 
of service.

In a March 2007 letter, L.W., M.D., reaffirmed the Veteran 
has a congential talipes cavus deformity of the feet, 
diagnosed in June 1955 while in the Air Force.  Dr. L.W. then 
stated:  "[i]t is more likely than not that long periods of 
time on your feet could make this more clinically symptomatic 
as suggested by foot pain.  This apparently happened and 
unfortunately, [the Veteran], has suffered over the years 
because of his high arched feet and requirement for 
ambulatory duty while in the Air Force.  This ambulatory duty 
plus the aging process, no doubt has, more likely than not, 
made his foot problems worse."  

Unfortunately, though, none of this evidence clarifies 
whether the Veteran's talipes cavus deformity is a congenital 
defect or disease.  The Board cannot, itself, make this 
important determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  And the Court in Quirin indicated this 
distinction is critically necessary for proper analysis of 
these type claims.  Quirin, 22 Vet. App. at 394.

A VA compensation examination therefore is needed for a 
medical opinion concerning whether the Veteran's talipes 
cavus deformity is a congenital defect or disease.  If it is 
determined this condition is a defect, then an opinion also 
is needed as to whether this defect was subjected to a 
superimposed injury or disease during the Veteran's active 
military service.  If instead this condition is found to be a 
disease, then an opinion is needed to determine whether this 
disease was incurred in or aggravated by the Veteran's 
military service.  See Quirin and Winn, both supra.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 
5103A(d), and 38 C.F.R. § 3.159(c)(4), indicating the Board 
must obtain these medical opinions when necessary to fairly 
decide a claim.

The Veteran claims that his bilateral knee disorder was 
either caused or aggravated by his congential talipes cavus 
deformity.  This claim therefore is inextricably intertwined 
with the claim for service connection for the congenital 
talipes cavus deformity.  See Holland v. Brown, 6 Vet. App. 
443, 446 (1994).  Hence, this derivative claim for service 
connection for a bilateral knee disorder must be referred 
back to the RO/AMC for readjudication after completion of 
this additional necessary development concerning the claim 
for the bilateral foot disorder.  To assist in adjudicating 
this derivative claim, however, a medical opinion also should 
be obtained to determine whether the Veteran's bilateral knee 
disorder is proximately due to, the result of, or chronically 
aggravated by his bilateral foot disorder - namely, the 
congenital talipes cavus deformity.  38 C.F.R. § 3.310(a) and 
(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination  to evaluate 
his congential talipes cavus deformity to 
determine whether it is a defect or 
disease.  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results deemed necessary, 
the examiner should answer the following 
questions:

(a) Is the Veteran's congenital talipes 
cavus deformity of the feet a defect or 
disease?

(b) If it is determined this condition is 
a defect, was it subjected to a 
superimposed injury or disease during the 
Veteran's active military service from 
January to July 1955.

(c) Conversely, if instead it is 
determined this condition is a disease, 
indicate (i) whether it clearly and 
unmistakably preexisted the Veteran's 
entrance into military service; and if so, 
(ii) whether there also is clear and 
unmistakable evidence this disease did not 
chronically, meaning permanently, increase 
in severity during his service beyond its 
natural progression.

(d) If in the alternative the examiner 
determines this disease did not preexist 
service, then an opinion is needed as to 
whether this disease had its onset in 
service or is otherwise etiologically 
related to an injury or disease 
in service.  

The examiner must discuss the rationale 
for all opinions and conclusions 
expressed, whether favorable or 
unfavorable.



2.  A VA examination and opinion also are 
needed to determine the nature and 
etiology of the Veteran's bilateral knee 
disorder.  This examination also should 
include any necessary diagnostic testing 
or evaluation.  Based on physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
indicate the likelihood (very likely, as 
likely as not, or unlikely) that the 
Veteran's bilateral knee disorder is 
proximately due to or has been chronically 
(meaning permanently) aggravated by his 
bilateral foot disorder - namely, 
his congenital talipes cavus deformity.

It again is critically necessary that the 
examiner discuss the medical rationale of 
the opinion.

3.  Then readjudicate the claims in light 
of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


